Citation Nr: 0804375	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating due to treatment for service-connected residuals of a 
dislocated left elbow with radial head fracture and lateral 
epicondylectomy, in effect from May 4, 2004, to June 30, 
2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO 
in Muskogee, Oklahoma, which awarded a temporary total 
disability rating for convalescence following surgery.  

The veteran testified before a Decision Review Officer at a 
May 2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board notes that the veteran also perfected appeals of 
issues of service connection for disabilities of the right 
shoulder, right elbow and left hand and requested a video 
hearing before a Veterans Law Judge in connection with the 
instant appeal.  The veteran withdrew his claims for service 
connection and his video hearing request in a May 2006 
statement.  The Board may proceed.  See 38 C.F.R. §§ 20.204, 
20.1304.


FINDINGS OF FACT

1.  On May 4, 2004, the veteran underwent surgery for his 
service connected residuals of a dislocated left elbow with 
radial head fracture and lateral epicondylectomy, which 
necessitated convalescence.  

2.  Resolving reasonable doubt in favor of the veteran, the 
veteran was not able to return to work through December 10, 
2004; thereafter, the veteran's convalescence did not require 
him not to work, involve stumps of recent amputations, 
application of a body cast, use of a wheelchair or crutches, 
house confinement.  
CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating through December 31, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 
4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
April 2005.  The April 2005 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Extension of the Temporary Total Disability Rating Beyond 
June 30, 2004

The veteran has been granted a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 for convalescence.  On 
May 4, 2004, the veteran had surgery on his left elbow and 
the RO granted a temporary total rating which expired on June 
30, 2004, with his ordinary disability rating resuming effect 
on July 1, 2004.  He contends that he is entitled to an 
extension of the total rating.  For the reasons that follow, 
the Board will grant an extension until December 31, 2004, 
but no further.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  
An extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made, upon 
request.  38 C.F.R. § 4.30 (b).

The U.S. Court of Appeals for Veterans Claims has determined 
that the inability to return to any employment would, in 
fact, show a need for continuing convalescence under 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); 
Felden v. West, 11 Vet. App. 427, 430 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  
Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary).  The Court also 
defined recovery as "the act of regaining or returning toward 
a normal or healthy state."  Id. (citing Webster's Medical 
Desk Dictionary 606 (1986)).

On May 4, 2004, the veteran underwent surgery on his left 
elbow, for his residuals of a dislocated left elbow with 
radial head fracture and lateral epicondylectomy.  In July 
2004, the RO assigned a temporary total rating for 
convalescence, which ended on June 30, 2004; thereafter, the 
RO reassigned the veteran's disability rating in accordance 
with the Ratings Schedule.  Based on the grant of a temporary 
total rating by the RO, the veteran has already received one 
month of temporary total benefits, leaving a possible eleven 
months of remaining benefit for which the veteran may be 
eligible.  See 38 C.F.R. § 4.30 (b).

The veteran's VA treatment records show that his 
convalescence had rendered him unemployable until December 
10, 2004.  

A July 2004 treatment note indicates that the veteran 
complained of more pain in his elbow after his surgery than 
before.  He also described shooting pains up and down his 
arm.  A September 3, 2004, orthopedic treatment note 
indicates he should be receiving more extensive occupational 
therapy and use a tennis elbow strap.  The veteran received a 
lidocaine injection.  A September 23, 2004, occupational 
therapy note states that the veteran's left upper extremity 
"has been nonfunctional due to the pain, edema and 
limitations."  An elbow compression sleeve was ordered for 
him.  The short term goals were to decrease pain, increase 
flexibility, increase strength and decrease edema.  The 
veteran's occupational therapy ended in November with some 
gains in flexibility. 

One of the veteran's treating physicians from VA wrote 
letters in September and December 2004 which indicated that 
he had ongoing physical restrictions.  The September 2004 
letter states that the "[i]t is important that [the veteran] 
remain on light duty and not lift anything greater than 10 
pounds until released by his orthopedic physicians.  In the 
December 2004 letter, the VA physician stated that the 
veteran "should not work until he is further evaluated by 
his orthopedic provider...", which was to occur on December 
10, 2004.

The record shows clearly that the veteran was on physician 
prescribed restriction of activities at least through 
December 10, 2004.  Under the rule of Seals, the inability to 
work establishes the need for continuing convalescence.  See 
Seals, supra.  The December 2004 stating that the veteran 
should not work is uncontested on this record.  The Board 
notes that the veteran had some function in the arm; however, 
given the veteran's job as a janitor and resolving doubt in 
favor of the veteran, the Board concludes that the 
requirements for continuing convalescence are met through 
December 10, 2004.  See 38 C.F.R. § 4.30; see also Seals, 
supra.  Because the awards of continuing convalescence are 
granted on one month increments, the criteria for continuing 
convalescence are met through December 31, 2004.  See 
38 C.F.R. § 4.30.

It does not appear that any of the criteria cited in § 4.30 
are satisfied beyond December 10, 2004.  Although his May 4, 
2004 surgery convalescence included a prohibition of 
activities through December 10, 2004, there is no medical 
evidence to show that unemployability continued beyond 
December 10, 2004.  

On December 10, 2004, the veteran was evaluated by an 
orthopedist who indicated that the veteran was "now seven 
months out following surgery with regards to his ulnar nerve 
decompression.  We would tend to expect to have some slow 
improvement over a period of approximately nine to 12 months 
following surgery."  The doctor stated that the veteran may 
require a revision procedure and referred him to the General 
Orthopedic Clinic.  The orthopedic examination occurring on 
that date did not contain any limitations on activities.  

In January 2005, the veteran received a cortisone shot, which 
provided him with three to four weeks relief, according to a 
March 2005 treatment note.  The veteran apparently had full 
or near full use of the arm during that period.  The veteran 
complained that the elbow pain returned completely after the 
injection wore off.  In March, he was instructed on 
stretching exercises and referred for further evaluation with 
a possible revision procedure or possibly an arthroscopy.

On April 22, 2005, the veteran had a VA examination to 
evaluate the function of his left elbow.  The examiner 
described the veteran's elbow as having a slight flexion 
deformity and kept in a slightly prone position.  The veteran 
had well healed surgical scars on either side of the elbow.  
There was no swelling or edema, with no instability or 
weakness.  The elbow was mildly tender, more over the lateral 
than medial condyle area.  The veteran guarded his elbow 
during motion.  The range of motion was flexion to 105 
degrees and extension to negative 15 degrees.  He had pain 
and crepitus during the flexion movement.  The veteran also 
has diminished sensory perception over the ulnar side of the 
palm and left fifth finger.  The veteran complained of 
significant pain throughout his arm and numbness of the fifth 
finger and partial numbness of the fourth and third fingers 
as well.  The examiner concluded that the veteran had mild 
impairment of the left elbow.  The Board notes that, while 
the elbow was painful and productive of ulnar entrapment, the 
veteran retained significant function.  

The Board finds that the criteria for extension are not met 
beyond December 31, 2004.  The reason for the Board's 
extension of the rating until that point is the rule of 
Seals, supra.  The December 2004 note indicating that the 
veteran should not work was not renewed and did not reflect 
the veteran's functioning, but an abundance of caution.  The 
Board is aware that the veteran did indeed undergo a revision 
procedure in November 2005.  The veteran's level of 
functioning, as reflected by his treatment notes, does not 
reflect a further assessment of unemployability.  

The Board also stresses that the issue being decided, i.e., 
entitlement to an extended period of convalescence, is 
separate and distinct from the issue of entitlement to an 
increased rating (which has been addressed separately by the 
RO).  With regard to the criteria contained in 38 C.F.R. § 
4.30, the veteran's left elbow symptoms do not involve stumps 
of recent amputations, application of a body cast, or use of 
a wheelchair or crutches.  There is no medical evidence of 
the necessity for house confinement.  It does not appear that 
his elbow compression sleeve constituted immobilization by 
cast.  The April 2005 VA examination shows mild impairment at 
most.  In summary, the Board concludes that despite his 
continued pain, crepitus and flexion deformity, there is no 
medical evidence which suggests that the veteran meets any of 
the criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) 
which would allow the grant of additional months of a 
temporary total convalescence rating beyond December 31, 
2004.  The veteran was not found to be unemployable or 
require additional convalescence.  See Seals, supra.  The 
Board therefore concludes that the preponderance of the 
evidence is against an extension of a total disability 
evaluation for convalescence beyond December 31, 2004.

In reaching this decision, the Board has considered the 
veteran's descriptions of his symptoms as competent evidence.  
However, the criteria of 38 C.F.R. § 4.30 are specific, and 
do not require that the veteran's left elbow must be without 
impairment, or fully functional.  Rather, the provisions of 
38 C.F.R. § 4.30 essentially provide compensation for the 
temporary disability caused by a surgical procedure with 
recognition that overall disability rating should be re-
evaluated after stabilization.  The preponderance of the 
medical evidence and opinion in this case establishes that 
the veteran does not meet the criteria for a convalescence 
rating beyond December 31, 2004.  

In sum, the Board concludes that an extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 until December 31, 2004, but no later, is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
ORDER

Entitlement to an extension of a temporary total disability 
rating due to treatment for service-connected residuals of a 
dislocated left elbow with radial head fracture and lateral 
epicondylectomy, in effect from May 4, 2004 to June 30, 2004, 
is granted to December 31, 2004.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


